         Case 3:20-cv-00289-BSM Document 4 Filed 10/30/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JIMMY WAYNE SPARKS                                                             PLAINTIFF
ADC #650871

v.                          CASE NO. 3:20-CV-00289-BSM

BRYCE COOK                                                                  DEFENDANT

                                         ORDER

       Jimmy Sparks’s complaint [Doc. No. 2] is dismissed without prejudice because he

failed to timely pay the filing fee or submit a complete motion to proceed in forma pauperis.

See Doc. No. 3.

       IT IS SO ORDERED, this 30th day of October, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
